Fourth Court of Appeals
                                San Antonio, Texas
                                     October 11, 2018

                                   No. 04-18-00133-CV

                               IN THE MATTER OF S.T.,

                    From the County Court at Law, Starr County, Texas
                               Trial Court No. JV-17-035
                       Honorable Romero Molina, Judge Presiding


                                        ORDER
      The appellant’s motion to reconsider denial of oral argument is hereby DENIED.


It is so ORDERED on October 11, 2018.

                                          PER CURIAM




ATTESTED TO: ___________________________________
             KEITH E. HOTTLE,
             Clerk of Court